DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10 December 2021 has been entered.

Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that Yang provides no teaching of the first substrate having a first outward facing surface having attached thereto one or more arrays of light emitting diodes, the second substrate having a second outward facing surface having attached thereto driver circuitry, where the second substrate is free of light emitting diodes, and where the first outward facing surface of the first substrate is facing outward in a first direction and the second outward surface of the second substrate is facing outward in a second direction that is opposite the first direction.  The examiner disagrees.  Yang teaches the first substrate (1031) having a first outward facing surface (surface on which 1032 are disposed, see Figs. 3, 6) having attached thereto one or more arrays of light emitting diodes (1032), the second substrate (104) having a second outward facing surface (surface on which unlabeled circuit element are disposed, see Figs. 2, 6) having 
Applicant argues that Takeuchi's multiple lead wires 170, do not constitute a singular connection and do not in any way electrically couple a first substrate having attached thereto "one or more arrays of light emitting diodes and a second substrate having attached thereto driver circuitry, where the second substrate is free of light emitting diodes.  The examiner disagrees.  Each of Takeuchi’s lead wires 170 is a singular connection because there are two LED substrates 230 and each substrate has only one of the wires connecting it to the driver circuit substrate 180.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “singular wire connection” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figs. 2c, 3c, and 4c each appear to show at least two wire connections, albeit unlabeled, and the circuit diagrams shown in Figs. 5a and 6b similarly seem to require two connections to the LEDs, and the other Figures do not seem to show any wire connections between the first and second substrates, or at least fails to label the singular wire connection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2010/0046222 A1) in view of Takeuchi et al. (US 9,016,900 B2).
With respect to claim 1:	Yang teaches “a light emitting device (10), comprising: one or more arrays of light emitting diodes (1032) attached to a first outward facing surface of a first substrate (1031); driver circuitry (unlabeled; see Fig. 2) attached to a second outward facing surface of a second substrate (104), wherein the second substrate is free of light emitting diodes (see Fig. 2); wherein the first outward facing surface of the first substrate is facing outward in a first direction (see Fig. 6) and the second outward surface of the second substrate is facing outward in a second direction that is opposite the first direction (see Fig. 6); a wire connection (1041) electrically coupling the first substrate and the second substrate such that the driver 
Yang does not specify whether the connection 1041 is a single wire or more than one.
However, Takeuchi teaches a singular wire connection (170) electrically coupling a first substrate (230) and a second substrate (180).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light emitting device of Yang with the singular wire connection of Takeuchi in order to electrically connect the two substrates to each other and the art recognized suitability of the singular wire connection for the purpose of connecting a driving circuit substrate to an LED substrate and supplying power to the LEDs thereby (Takeuchi column 25 line 51-column 26 line 18).
With respect to claim 5:	Yang does not specifically teach “further comprising one or more of an Edison base, an E11 base, a G4 base, a G8 base, a G9 base, a Wedge base, a Bayonet base, or a DC Bayonet base”.
However, Takeuchi teaches “further comprising one or more of an Edison base (190), an E11 base, a G4 base, a G8 base, a G9 base, a Wedge base, a Bayonet base, or a DC Bayonet base”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light emitting device of Yang with the Edison base of Takeuchi so that it can connect to commercially available Edison sockets (Takeuchi column 18 lines 46-52).

Yang is configured for emitting light in a “conventional fluorescent lamp holder” (paragraph 17), which is a category which includes any of a wall fixture, a step light, a mini pendant light, a decorative sconce light, a desk lamp, or an outdoor fixture.  
With respect to claim 7:	Yang teaches “wherein the enclosure is one or more of transparent, clear, opaque, shatterproof, glass, or plastic (paragraph 17)”.
With respect to claim 8:	Yang teaches “further comprising a plurality of LED arrays attached to the first outward facing surface of the first substrate (see Fig. 3)”.
With respect to claim 10:	Yang teaches a method of manufacturing a light emitting device (method of making 10), the method comprising: attaching one or more arrays of light emitting diodes (1032) to a first outward facing surface of a first substrate (1031); attaching driver circuitry (unlabelled; see Fig. 2) to a second outward facing surface of a second substrate (104) wherein the second substrate is free of light emitting diodes (see Fig. 2); wherein the first outward facing surface of the first substrate is facing outward in a first direction (see Fig. 6) and the second outward surface of the second substrate is facing outward in a second direction that is opposite the first direction (see Fig. 6); electrically coupling the first substrate and the second substrate with a wire connection (1041) such that the driver circuitry drives the one or more arrays of light emitting diodes via the wire connection (paragraph 18); and housing the first substrate, the second substrate, and the wire connection within an enclosure (101).

However, Takeuchi teaches a singular wire connection (170) electrically coupling a first substrate (230) and a second substrate (180).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of making the light emitting device of Yang with the singular wire connection of Takeuchi in order to electrically connect the two substrates to each other and the art recognized suitability of the singular wire connection for the purpose of connecting a driving circuit substrate to an LED substrate and supplying power to the LEDs thereby (Takeuchi column 25 line 51-column 26 line 18).
With respect to claim 14:	Yang does not specifically teach “further comprising attaching one or more of an Edison base, an E11 base, a G4 base, a G8 base, a G9 base, a Wedge base, a Bayonet base, or a DC Bayonet base to the light emitting device”.
However, Takeuchi teaches “further comprising attaching one or more of an Edison base (190), an E11 base, a G4 base, a G8 base, a G9 base, a Wedge base, a Bayonet base, or a DC Bayonet base to the light emitting device”. 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light emitting device of Yang with the Edison base of Takeuchi so that it can connect to commercially available Edison sockets (Takeuchi column 18 lines 46-52).

Yang is configured for emitting light in a “conventional fluorescent lamp holder” (paragraph 17), which is a category which includes any of a wall fixture, a step light, a mini pendant light, a decorative sconce light, a desk lamp, or an outdoor fixture.
With respect to claim 16:	Yang teaches “wherein the enclosure is one or more of transparent, clear, opaque, shatterproof, glass, or plastic (paragraph 17)”.
With respect to claim 17:	Yang teaches “further comprising attaching a plurality of LED arrays to the first outward facing surface of the first substrate (see Fig. 3)”.

Claims 2-3, 9, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Takuechi as applied to claims 1, 10 above, and further in view of Rieder (US 2019/0323666 A1).
With respect to claim 2:	Yang does not specifically teach “wherein one or more of the first substrate or the second substrate comprises sapphire”.
However, Rieder teaches “wherein one or more of the first substrate or the second substrate comprises sapphire (paragraph 18)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the sapphire material taught by Rieder in one or more of Yang’s substrates in order to allow some light to shine through the substrate and thereby increase the homogeneity of the light emission (Rieder paragraph 18).

However, Rieder teaches “further comprising an outer layer of phosphor outside the first outward facing surface of the first substrate and the second outward facing surface of the second substrate (paragraphs 13-14, 52)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the phosphor material taught by Rieder to encapsulate the substrates of Yang in order to change the color spectrum and hence improve color rendition (Rieder paragraphs 13-14).
With respect to claim 9:	Yang does not specifically teach “wherein the enclosure is filled with gas for cooling the LED arrays”.
However, Rieder teaches “wherein the enclosure is filled with gas for cooling the LED arrays (paragraph 38)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the gas taught by Rieder to fill the enclosure in order to improve heat dissipation (paragraph 38).
With respect to claim 11:	Yang does not specifically teach “wherein one or more of the first substrate or the second substrate comprises sapphire”.
However, Rieder teaches “wherein one or more of the first substrate or the second substrate comprises sapphire (paragraph 18)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the sapphire material taught by Rieder in one or 
With respect to claim 12:	Yang does not specifically teach “further comprising: depositing an outer layer of phosphor outside the first outward facing surface of the first substrate and the second outward facing surface of the second substrate”.
However, Rieder teaches “further comprising: depositing an outer layer of phosphor outside the first outward facing surface of the first substrate and the second outward facing surface of the second substrate (paragraphs 13-14, 52)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the phosphor material taught by Rieder to encapsulate the substrates of Yang in order to change the color spectrum and hence improve color rendition (Rieder paragraphs 13-14).
With respect to claim 18:	Yang does not specifically teach “further comprising filling the enclosure with gas for cooling the LED arrays”.
However, Rieder teaches “further comprising filling the enclosure with gas for cooling the LED arrays (paragraph 38)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the gas taught by Rieder to fill the enclosure in order to improve heat dissipation (paragraph 38).

Claims 4, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Takeuchi as applied to claims 1, 10 above, and further in view of Dau et al. (US 2011/0163681 A1).

However, Dau teaches a ceramic (paragraph 49) base (10).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the ceramic base taught by Dau in Yang’s light emitting device due to the art recognized suitability of ceramic as the material of a light bulb base and to take advantage of the thermally conductive and insulating properties of the ceramic material (Dau paragraph 49).
With respect to claim 13:	Yang does not specifically teach “further comprising attaching a ceramic base to the light emitting device”.
However, Dau teaches attraching a ceramic (paragraph 49) base (10) to the light emitting device (26).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the ceramic base taught by Dau in Yang’s light emitting device due to the art recognized suitability of ceramic as the material of a light bulb base and to take advantage of the thermally conductive and insulating properties of the ceramic material (Dau paragraph 49).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Takeuchi as applied to claim 1 above, and further in view of Barta et al. (US 2012/0033407 A1).
With respect to claim 19:	Yang in view of Takeuchi teaches “the light emitting device of claim 1 (see above)”.

However, Barta teaches “further comprising an additional substrate (46) positioned between the first substrate (41) and the second substrate (42)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light emitting device of Yang in view of Takeuchi with the additional substrate of Barta in order to dissipate heat from the first and second substrates (Barta paragraph 19).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Takeuchi and Barta as applied to claims 1, 19 above, and further in view of Mazzochette et al. (US 2007/0018175 A1).
With respect to claim 20:	Yang in view of Takeuchi and Barta teaches “The light emitting device of claim 19 (see above)”.
Yang in view of Takeuchi and Barta does not specifically teach “wherein the additional substrate comprises sapphire or ceramic material”.
However, Mazzochette teaches “wherein the additional substrate (31+32) comprises sapphire or ceramic material (32)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the light emitting device of Yang in view of Takeuchi and Barta by adding ceramic material to the additional substrate as taught by Mazzochette in order to electrically insulate the metal of the additional substrate (Mazzochette paragraph 27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875